DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8 and 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent No. 5,588,270 to Keating.
Regarding claim 1, Keating discloses an anchoring system having a first and second element (fig. 4: 17, 18) inherently capable of mounting to joists, the elements have aligned slots (hollow body of 17, 18, fig. 4), an anchor plate (22) inherently capable of contacting an exterior wall, and a tensioning tether (24) connecting through the slots (by 21) and joining to the anchor plate.
Regarding claim 2, a nut (27) tensions the tether.
Regarding claim 3, the plate has a hole for the tether (see 26a pass through plate 22).
Regarding claim 6, the elements overlap (one to the other, with 17 & 21 overlapping 18).
Regarding claims 8 and 9, a mounting plate (fig. 5: 19) is disclosed with the elements.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Publication No US 2019/0048577 to Studer et al.
Regarding claim 19, Studer discloses a method comprising the steps of providing an anchor assembly (fig. 1: 20), anchoring the assembly to a first and second joist (fig. 2b: 90) between their void space, providing an anchor plate (64) against an exterior wall outside the building (100), attaching the anchor plate to the anchor assembly with tensioning tethers (fig. 1: 42) that extend through the exterior wall and biasing the anchor plate against the anchor assembly. 
Regarding claim 19, the anchor assembly has an adjustable length to fit between the joists (adjusting between joists is done by bolts 42, moving the assembly between joists and to/from the plate).

Claim Objections
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the limitations of claim 1 combined with the limitations claim 4, and the limitations of claim 1 combined with those of claim 5, and the limitations of claim 1 combined with those of claim 7. 


Allowable Subject Matter
Claims 10-17 are allowed.  No prior art of record discloses a system for retroactively reinforcing an exterior wall of a building between first and second floor joists, and comprising an anchor assembly anchored to both first and second floor joists within the building, , the anchoring assembly having a length between ends, the length is selectively adjustable, an anchor plate contacting the exterior wall on the outside of the building, a tensioning tether extending between the anchoring assembly and the anchor plate, the tensioning tether can selectively tension to bias the anchor plate toward the anchoring assembly.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633